EXHIBIT 10.17 Real Estate Sales Contract This Real Estate Sales Contract (“Contract”) is between Seller and Buyer as identified below and is effective as of January 14, 2011 (“Effective Date”). Buyer must deliver the Earnest Money to Title Company and obtain Title Company’s manual signature before the Earnest Money Deadline provided in Section A.1. for this Contract to be effective. If the Earnest Money is paid by check and payment on presentation is refused, Buyer is in default. Seller: AmREIT Lake Houston, L.P., a Texas limited partnership Attn: Tenel Tayar 8 Greenway Plaza, Suite 1000 Houston, Texas 77046 Telephone: (713) 860-4941 Facsimile: (713) 850-0498 E-mail: ttayar@amreit.com Buyer: AmREIT Realty Investment Corporation, a Texas corporation, or permitted assigns Attn: Tim Ng 8 Greenway Plaza, Suite 1000 Houston, Texas 77046 Telephone: (713) 860-4945 Facsimile: (713) 850-0498 E-mail: tng@amreit.com Buyer’s Attorney: Bass, Berry & Sims PLC Attn: T. Gaillard Uhlhorn, V 100 Peabody Place, Suite 900 Memphis, TN 38103 Telephone: (901) 543-5943 Facsimile: (901) 543-5999 E-mail: guhlhorn@bassberry.com Property: The land consisting of 13.856 acres, more or less, located at 7oad East Atascocita, TX 77346, and more fully described on Exhibit A attached hereto (“Land”), together with all improvements on the Land (“Improvements”), and all rights, easements and appurtenances pertaining thereto, and all leases affecting the Property and any amendments thereto (collectively, the “Leases”). TitleCompany: Fidelity National Title Company Attn: Sam Smith 1900 West Loop South, Suite 760 Houston, Texas 77027 Telephone: (713) 986-0769 Facsimile: (713) 966-4059 E-mail: samsmith@fnf.com 1 Purchase Price: The Purchase Price shall be determined as follows: Within five (5) days after the Effective Date, each party, at its sole cost, shall appoint a real estate appraiser with at least five (5) years full-time commercial appraisal experience and who is a member of the Appraisal Institute (MAI designation) to determine the fair market value of the Property. The appraisers shall each conduct an independent appraisal of the Property to be completed no later than twenty (20) days after the two appraisers are appointed. If the two appraised values are within ten percent (5%) of each other, the Purchase Price shall be the median of the two appraisals. If the two appraisals are more than five percent (5%) apart, a third appraiser meeting the qualifications stated above shall be appointed by the two existing appraisers with in two (2) days after the last day the two appraisers are given to complete their appraisals. Each of the parties shall bear one-half (1/2) of the cost of appointing the third appraiser and of paying the third appraiser’s fee. The third appraiser, however selected, shall be a person who has not previously acted in any capacity for either party within the previous twelve months. Within twenty (10) days after its selection, the third appraiser shall complete its appraisal of the Property. Upon completion of the third appraisal, if the low appraisal and/or the high appraisal are/is more than five percent (5%) lower and/or higher than the middle appraisal, the low appraisal and/or the high appraisal shall be disregarded. If only one appraisal is disregarded, the remaining two (2) appraisals shall be added together and their total divided by two (2), with the resulting quotient being the fair market value. If both the low appraisal and the high appraisal are disregarded as stated above, the middle appraisal shall be the fair market value. The “Purchase Price” shall be the fair market value plus the Buyer’s costs associated with the Closing as set forth herein. At the Closing, the Purchase Price shall be paid as follows: (i) Buyer’s assumption of the balance on the mortgage loan from Morgan Stanley Mortgage Capital Inc. (the “Existing Debt”) affecting the Property (the amount outstanding on such loan being herein called the “Mortgage Amount”) and (ii) the balance of the Purchase Price, subject to the adjustments and prorations required by this Agreement, in cash at Closing by wire transfer of immediately available funds (“Cash Proceeds”). The final Mortgage Amount for the Closing Date must be available by the end of the Inspection Period. At Closing, Seller shall assign to Buyer (if and to the extent assignable) and receive a credit for the then current balances held in escrow for taxes, insurance, replacement reserves, operating deficits, working capital reserves and all other escrow/reserves related to the Existing Debt. Earnest Money: $25,000.00 as a condition for this Contract to be effective. A. Certain Matters Regarding Existing Debt.
